Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/249,752, filed on 16 January 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman et al (US 8,864,287).
Huffman et al disclose the following claimed features:
Regarding claim 1, a method (Figures 3A and 3B), comprising: forming a first structural layer at a first side of a first semiconductor wafer (202); forming a first portion of a chamber (201) in the first structural layer by removing selective portions of the first structural layer and, at the same time, fluidically coupling a nozzle (205) of the first semiconductor wafer with the first portion; forming a second portion of the chamber in a second structural layer at a second side of a second semiconductor wafer (110) by 
Regarding claim 2, wherein: forming the first structural layer includes forming the first structural layer on a nozzle layer (204) of the first semiconductor wafer (202), the nozzle layer (204) being on a substrate of the first semiconductor wafer (202) and including the nozzle (205); and forming the first portion of the chamber includes removing selective portions of the first structural layer by etching the first structural layer exposing the nozzle of the nozzle layer (Figure 3B).
Regarding claim 3, further comprising forming a nozzle cavity by removing selective portions of the nozzle layer (204) extending to an etch-stop layer and forming an opening having side walls that are transverse with the etch-stop layer (Figure 3B).
Regarding claim 4, further comprising: prior to removing selective portions of the second structural layer, forming the second structural layer on the second semiconductor wafer (110); forming a membrane layer (120) on a first face of the second structural layer; and forming an actuator (131) on the membrane layer (120), the actuator being a piezoelectric-actuation structure, wherein removing, in the second semiconductor wafer, selective portions of the second structural layer comprises etching 
Regarding claim 6, further comprising reducing a thickness of the second structural layer to be less than a thickness of the first structural layer (Figure 3B shows that a thickness of the second semiconductor body 110 is a little bit less than a thickness of the first semiconductor body 202).
Regarding claim 7, wherein the first volume (201) of the chamber is between 60% and 90% of the total volume of the chamber.
Regarding claim 8, further comprising: forming an inlet (240) through hole in a third semiconductor wafer (255); and coupling the second (110) and third (255) semiconductor wafers together so that the inlet through hole is fluidically coupled to the chamber (Figure 18).
Regarding claim 9, wherein coupling the first (202) and second (110) semiconductor wafers and coupling the second (110) and third (255) semiconductor wafers comprises forming respective bonding layers or layers of biadhesive tape (Figure 18).
Regarding claim 11, a method (Figures 3A and 3B), comprising: forming a first portion (201) of a reservoir having first sidewalls extending into a first semiconductor wafer (202) by a first dimension by selectively removing portions of the first semiconductor wafer; forming a second portion (115) of the reservoir having second sidewalls extending into a second semiconductor wafer (110) by a second dimension by selectively removing portions of the second semiconductor wafer, the second dimension 
Regarding claim 12, wherein forming the first portion (201) of the reservoir in the first semiconductor wafer (202) including selectively removing portions of a substrate layer of the first semiconductor wafer (Figure 3B).
Regarding claim 13, wherein forming the second portion (115) of the reservoir in the second semiconductor wafer (110) including selectively removing portions of substrate layer of the second semiconductor wafer (Figure 3B).
Regarding claim 14, wherein forming the reservoir further comprising: forming a first volume of a total volume of the reservoir defined by the first portion (201); and forming a second volume of a total volume of the reservoir defined by the second portion (115), the second volume being less than the first volume (Figure 3B clearly shows the first portion 201 is larger than the second portion 115; hence, the volume of the first portion is larger than the second portion).
Regarding claim 15, further comprising forming a nozzle cavity (205) in the first semiconductor wafer (202) fluidically coupling the nozzle cavity to the first portion of the reservoir (Figure 3B).
Regarding claim 16, further comprising forming a through hole (116) in the second semiconductor wafer (110) fluidically coupling the through hole to the second portion of the reservoir.

Regarding claim 18, further comprising forming an actuator (131) on a surface of the first semiconductor body (202) (Figure 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al (US 8,864,287) in view of Yokoyama et al (US 8,944,573).
Huffman et al disclose the claimed invention except for reciting coating surfaces delimiting the chamber with a layer of hafnium dioxide.
Yokoyama et al teach coating surfaces delimiting the chamber with a layer of hafnium dioxide (column 7, lines 30-34).
It would have been further obvious to one having ordinary skill in the art at the time the invention was made to have coating surfaces delimiting the chamber with a layer of hafnium dioxide, as taught by Yokoyama et al into Huffman et al, for the purpose of maintaining proper heat resistance and insulating properties (column 7, lines 34-36).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853